Exhibit 10.19

 
SEPARATION AGREEMENT AND FULL RELEASE OF CLAIMS
 
THIS SEPARATION AGREEMENT AND FULL RELEASE OF CLAIMS (this “Agreement”) is
effective as of November 25, 2009 (the “Effective Date”), by and between Rajeev
Seshadri, an individual (“Seshadri”), and LIVEDEAL, INC., a Nevada corporation
(the “Company”).
 
RECITALS
 
A.           Seshadri is currently employed as the Chief Financial Officer of
the Company pursuant to that certain Employment Agreement by and between the
Company and Seshadri dated November 17, 2008 (“Employment Agreement”).
 
B.           The parties mutually agree that it is in their respective best
interests to bring their employment relationship to an end on an amicable basis
on the Effective Date and pursuant to the terms of this Agreement.
 
C.           By entering into this Agreement, the parties mutually and
voluntarily agree to resolve all issues between them and to be legally bound by
the terms set forth below.
 
AGREEMENTS


In consideration of the premises and the covenants, agreements, representations,
and warranties contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound hereby, the parties hereto agree as follows:
 
Section 1.              Acknowledgment and Resignations.  By execution of this
Agreement, Seshadri agrees that as of January 2, 2010 (“Resignation Date”) he
shall be deemed to have resigned as an officer and employee of the Company
without need for any further notice by Seshadri or documentation.  Additionally,
Seshadri acknowledges that he has resigned any positions as a director and/or
officer of any of the Company’s subsidiaries and affiliates.      
 
Section 2.              Separation Benefits.  In  complete and full satisfaction
of all obligations owed to Seshadri by the Company, including, but not limited
to, all claims for compensation, severance, benefits, or equity from or in the
Company or its successors and assigns (collectively, the “Company Agents”), the
parties agree that so long as Seshadri does not revoke this Agreement pursuant
to the Limited Right to Revoke contained herein and that Seshadri has signed the
Company’s Annual Report on Form 10-K for the fiscal year ended September 30,
2009 and all certifications related and requisite thereto, that following the
Resignation Date he shall be entitled to the following:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Severance Payment.  The Company will continue to pay Seshadri his
existing Salary (as defined in his Employment Agreement) through April 2, 2010,
subject to all applicable taxes and withholdings (“Severance Payment”) or at
Seshadri’s request, pay his salary due through April 2, 2010 as a lump sum
payment on the Resignation Date.
 
(b)           Stock Options.  Seshadri will be entitled to exercise any stock
options that are vested as of the Effective Date for 180 days from the
Resignation Date.  All shares underlying options granted to Seshadri that are
unvested as of the Effective Date will be immediately forfeited and
cancelled.  Seshadri acknowledges that he remains subject to the Company’s
Insider Trading Policy, as amended from time to time. As of the Resignation
Date, Seshadri has options to purchase 28,125 shares of common stock vested, at
an exercise price of $1.45 per share.
 
(c)           Accrued Benefits.  Seshadri will be entitled to payment of all
accrued benefits including up to four weeks of any accrued but unused vacation
and paid time off hours that is to be carried over from his employment through
November 17, 2009 plus earned and accrued and unused vacation and paid time off
hours earned during the period from November 17, 2009 through the Resignation
Date.  Additionally, Seshadri shall be fully vested in all contributions made to
the 401(k)/Safe Harbor Pension Plan by the Company through the Resignation Date.
 
(d)           Bonus.  Seshadri shall be paid his bonus of $15,000 applicable to
the Company’s fourth fiscal quarter on the Resignation Date.
 
(e)           Health Insurance.  The Company will pay three months of Seshadri’s
COBRA payments; provided that this obligation shall cease upon Seshadri
obtaining earlier employment that provides him with similar health insurance
coverage.
 
(f)           The Company will reimburse Seshadri for reasonable legal fees
incurred in connection with this Agreement.
 
Section 3.              Waiver of Severance or Continuing Benefits.  Other than
as provided for in this Agreement, Seshadri waives any right to severance or any
other benefits in connection with or as a result of the cessation of his
employment and other positions with the Company, for any reasons, and agrees
that he is only entitled to the payments and other separation benefits provided
herein.  Seshadri waives and acknowledges that he is not entitled to any future
of continuing health or other benefits (except as may be required by applicable
law).
 
 
2

--------------------------------------------------------------------------------

 
 
Section 4.              Transition and Consulting Services; Cooperation.  From
the Resignation Date until January 31, 2010, Seshadri will serve the Company in
a consulting capacity in exchange for a consulting fee of $230 per
hour.  Seshadri will make himself available for consulting services requested by
the Company for a minimum of 16 hours per week and the use of such consulting
services will be at the Company’s sole discretion.  Regardless of whether the
Company calls upon Seshadri for consulting services, he will be paid for the 16
hours per week that he has made available.  Payments for the Consulting Services
shall be made on a semi-monthly basis in accordance with invoices submitted by
Seshadri, and shall be paid by wire transfer on the second day after such
invoices are submitted in an electronic format to the CEO of the Company.
Non-payment of such invoices shall be deemed a termination of such Consulting
Services and the balance of the payments due through January 31, 2010 will be
immediately due and payable. Such consulting services agreement shall be
renewable on a monthly basis on the same terms and conditions subject only to
the agreement of both the Company and Seshadri.  Such consulting services shall,
among other requested services, consist of performing such services and taking
such actions as may be reasonably requested by the Company to assist the Company
in effecting an orderly transition of Seshadri’s duties and responsibilities and
the transfer of any important or material information concerning the business
and business strategies so as to minimize any adverse impact on the business on
account of the departure of the Seshadri; and to otherwise cooperate and consult
with the officers and management of the Company concerning issues affecting the
Company.  At the Company’s request and discretion, Seshadri’s consulting
services will be performed at any of the Company’s offices or
remotely.  Seshadri warrants to the Company that any consulting services
provided by Seshadri to the Company or its affiliates under this Agreement will
be performed in a professional and workmanlike manner.  Notwithstanding any
provision hereof, for all purposes of this Agreement each party will be and act
as an independent contractor and not as partner, joint venturer, or agent of the
other and will not bind nor attempt to bind the other to any contract.  Seshadri
will be an independent contractor and is solely responsible for all taxes,
withholdings, and other statutory or contractual obligations of any sort.  Any
travel, accommodation and out-of-pocket expenses associated with providing
requested consulting services and which are approved in advance by the Company
will be paid for directly by the Company.
 
Section 5.              Release by Seshadri.  Seshadri will forever release for
himself, his marital community, and his respective heirs and/or assigns (the
“Seshadri Parties”), the Company and any and all of its parents, subsidiaries,
directors, officers, employees, equity holders, agents, representatives,
attorneys, insurers, predecessors, successors, and assigns (collectively, the
“Company Parties”), from ANY AND ALL RIGHTS, CLAIMS, DEMANDS, CAUSES OF ACTION,
OBLIGATIONS, DAMAGES, PENALTIES, FEES, COSTS, EXPENSES, AND LIABILITIES, OF ANY
NATURE WHATSOEVER, WHICH SESHADRI HAS, HAD, OR MAY HAVE AGAINST THE COMPANY OR
ANY OR ALL OF THE COMPANY PARTIES IN CONNECTION WITH ANY CAUSE OR MATTER
WHATSOEVER, WHETHER KNOWN OR UNKNOWN TO THE PARTIES AT THE DATE OF THIS
AGREEMENT AND INCLUDING, WITHOUT LIMITATION, ALL MATTERS RELATED TO SESHADRI’S
EMPLOYMENT AGREEMENT AND HIS EMPLOYMENT WITH THE COMPANY AND THE TERMINATION OF
HIS EMPLOYMENT.
 
By signing this Agreement, Seshadri agrees to FULLY WAIVE AND RELEASE ALL CLAIMS
arising out of, or relating to, his employment with the Company, his termination
from employment with the Company, or his resignation of any position as officer
of the Company, WITH RESPECT TO, any claim or other proceeding arising under:
 
·
The Civil Rights Act of 1866 (“Section 1981”);

·
Title VII of the Civil Rights Act of 1964 as amended by the Civil Rights Act of
1991 (“Title VII”);

·
The Americans with Disabilities Act (“ADA”);

 
 
3

--------------------------------------------------------------------------------

 
 
 
·
The Age Discrimination in Employment Act (“ADEA”);

·
The Labor Management Relations Act (“LMRA”);

·
The National Labor Relations Act (“NLRA”);

·
The Fair Labor Standards Act (“FLSA”);

·
The Family and Medical Leave Act of 1993 (“FMLA”);

·
The Nevada Civil Rights Act;

·
The Nevada Employment Protection Act; and/or

·
Any common law or statutory cause of action arising out of Seshadri’s employment
or termination of employment with the Company; and/or

·
Any common law or statutory cause of action arising out of Seshadri’s
resignation of any position as an officer of the Company; and/or

·
Any common law or statutory cause of action arising out of Seshadri’s status as
a shareholder of Company stock.



This Agreement may be used to completely bar any action or suit before any
court, arbitral, or administrative body with respect to any claim under federal,
state, local, or other law relating to this Agreement or to Seshadri’s
employment and/or termination of employment with the Company or its
predecessors, subsidiaries, successors, or assigns.


The foregoing release shall NOT operate to release, waive, or otherwise impair
(i) any right to indemnification by the Company that Seshadri may have pursuant
to the Company’s current Articles of Incorporation or Bylaws or as otherwise
provided by applicable law; (ii) any right to coverage or protection under any
Directors & Officers Liability Insurance Policy maintained by the Company
relating to the period of Seshadri’s employment and during the provision of
consulting services noted herein; (iii) any claims, rights, or remedies arising
from the obligations of the Company under this Agreement;  (iv) any claims,
rights, or remedies that Seshadri may have and which may not be released or
waived under applicable law (v) any right to participate in any Equal Employment
Opportunity Commission (“EEOC”) or other federal, state, or local agency
investigation, hearing, or proceeding or to file a charge before the EEOC, but
Seshadri waives any right to recover any sum from the Company in connection with
any such charge, investigation, hearing, or proceeding; or (vi) any vested
benefits to the extent vested as of the Resignation Date.
 
Section 6.             Confidentiality and Non-Disclosure.  Seshadri recognizes
and acknowledges that the Company’s trade secrets, proprietary information, and
know-how (including, without limitation, any information, materials, records,
financial statements, or books provided to Seshadri during the term of his
employment), as they may exist from time to time (“Confidential Information”),
to which he has had access to and knowledge of, are valuable, special, and
unique assets of the Company’s business.  Seshadri will not, in whole or in
part, disclose such Confidential Information to any party for any reason or
purpose whatsoever, at any time, nor will Seshadri make use of any such
Confidential Information for his own purposes or for the benefit of any third
party under any circumstances; provided, that these restrictions will not apply
to such Confidential Information which is in the public domain (provided that
Seshadri was not responsible, directly or indirectly, for such dissemination
into the public domain).  Seshadri will use his best efforts to cause all
persons or entities to whom any Confidential Information may be permissibly
disclosed by him hereunder to observe the terms and conditions set forth herein
as though each such person or entity was bound hereby.   This Confidential
Information section shall be valid for a period of one (1) year.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 7.              Non-Solicitation.  For a period of 12 months (which time
period will be tolled during any breach of this Section 7) after the Resignation
Date, Seshadri will not, directly or indirectly, on behalf of himself or any
person or entity, solicit, induce, or encourage (or attempt to solicit, induce,
or encourage) any (i) business relationship to cease doing business with the
Company, or otherwise interfere with any business relationship; or (ii) person
to leave the employ of the Company, whether or not for purposes of obtaining
employment with another person or entity, or otherwise interfere in any way with
the relationship between the Company and any such person(s).
 
Section 8.              Return of Company Property.  Except for any document or
report or other prepared by or in connection with Seshadri that Seshadri must
retain for professional responsibility purposes, or any equipment used by
Seshadri and that is first presented to the Chief Executive Officer of the
Company, Seshadri hereby agrees that he will immediately return all property in
his possession or control belonging to the Company and all copies
thereof.  However, Seshadri will not be required to return his Apple computer
and related accessories.
 
Section 9.              Public Statements.  Seshadri and the Company, by and
through its officers and directors, will refrain from making any public
statements or comments, whether orally, in writing, or transmitted
electronically, about, concerning, or in any way related to the other party that
may, directly or indirectly, have a material adverse effect upon the other
party’s business, prospects, reputation, or goodwill.  Without limiting the
generality of the foregoing, Seshadri agrees not to make any public statements
or comments about the Company or its products or services, whether on or off the
record, and whether orally, in writing, or transmitted electronically, without
the prior approval of the Company’s Chief Executive Officer and the Company
agrees not to make any public statements or comments about Seshadri or his
immediate family, without the prior approval of Seshadri.  Notwithstanding the
foregoing, these restrictions shall not apply to any information that the
parties are required to disclose in connection with any legal or regulatory
proceedings.
 
Section 10.            Disparaging Comments.  Seshadri will refrain from making
any disparaging comments, either directly or indirectly, about or in any way
related to the Company or the Company Agents, including, without limitation, the
Company’s business or the Company’s prospects, either publicly or privately
provided, further, these restrictions shall not apply to any information that
Seshadri is required to disclose in connection with any legal or regulatory
proceedings.  Similarly, the Company, by and through its officers and directors,
will refrain from making any disparaging comments, either directly or
indirectly, about or in any way related to Seshadri or his immediate family,
either publicly or privately.
 
Section 11.             Acknowledgments.  The parties, by their execution of
this Agreement, affirm that the following statements are true:
 
(a)           The parties have been given the opportunity to, and have, read
this entire Agreement, and have had all questions regarding its meaning answered
to their satisfaction;
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           This Agreement is written in a manner understood by the parties,
and they fully understand its content, and understand that it is a WAIVER AND
RELEASE OF CLAIMS, as specified herein.  Seshadri expressly understands this
WAIVER AND RELEASE OF  CLAIMS includes his existing rights or claims under the
ADEA, Section 1981, Title VII, and the Arizona and Nevada Civil Rights Acts;
 
(c)           Each party represents and warrants that it/he has thoroughly
discussed all aspects of this Agreement with counsel of his/its choosing, and
that he/it has carefully read and fully understands all of the provisions of
this Agreement, including the fact that he/it is releasing  certain claims and
potential claims against the other party and certain additional releases all as
more specifically set forth herein, and that he/it is entering into this
Agreement without coercion and with full knowledge of its significance and the
legal consequences thereof.  Seshadri represents and warrants that as part of
this Agreement, he is releasing and waiving any claims he believes he may have
under the ADEA;
 
(d)           This Agreement is not to be construed as an admission of liability
by any party;
 
(e)           Except as provided herein, Seshadri acknowledges that the Company
has paid all wages and other amounts owed to him as a result of his employment
by the Company and that he is due no additional compensation for services
rendered; and
 
(f)           A copy of this Agreement was delivered to Seshadri on November 23,
2009.  Seshadri is advised that he has 21 days from the date he is presented
with this Agreement to consider this Agreement.  If Seshadri executes this
Agreement before the expiration of 21 days, he acknowledges that he has done so
for the purpose of expediting the payment of the consideration provided for
herein, and that he has expressly waived his right to take 21 days to consider
this Agreement.
 
(g)           Seshadri acknowledges that he has been further advised that he has
the right to revoke the Agreement within seven (7) calendar days after
signing.  Seshadri understands that any such revocation must be in writing and
directed to the Company at the address for notices given pursuant to this
Agreement and must be received at such address within the seven (7) calendar day
period and that, should Seshadri so revoke, the Company shall not be required to
make the payments or take the actions described in this Agreement and this
Agreement shall become null and void.
 
Section 12.            Arbitration.  Reserving to the parties the right to seek
enforcement of this Agreement, where appropriate, through injunctive relief, any
controversy, dispute, or claim arising out of or relating to this Agreement or
any breach of it (“Claims”), will be resolved by binding arbitration in San
Francisco, California in accordance with the Employment Dispute Resolution
Procedures of the American Arbitration Association (“AAA”).  The Claims covered
by this Agreement include claims for wages and other compensation, claims for
breach of contract (express or implied), tort claims, claims for discrimination
or harassment (including, but not limited to, race, sex, sexual orientation,
religion, national origin, age, material status, medical condition, and
disability), and claims for violation of any federal, state, or other government
law, statute, regulation, or ordinance.  If the parties cannot agree on an
arbitrator within 30 days of the demand for arbitration, the parties will follow
the AAA’s arbitrator selection procedures.  Except as otherwise required by law,
the decision of the arbitrator will be binding and conclusive on the
parties.  Judgment upon the award rendered by the arbitrator may be entered in
any court having proper jurisdiction.  Each of the parties will bear its or his
own attorneys’ fees and costs incurred in connection with the arbitration,
except as may otherwise be required by law and except for any attorneys’ fees or
costs which are awarded by the Arbitrator pursuant to this Agreement or statute
that provides for recovery of such fees and/or costs.  AAA’s administrative
expenses will be borne by the Company.  The parties each understand and agree
that by using arbitration to resolve any claims between the Company and Seshadri
they are giving up any right that they may have to a judge or jury trial with
regard to those claims.  The parties acknowledge that they are entering into
this Agreement voluntarily and have independently negotiated and agreed upon
this procedure.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 13.            Governing Law.  The interpretation, performance, and
enforcement of this Agreement will be governed by the internal laws of the State
of California, without giving effect to any choice of law rule that would cause
the application of the laws of any jurisdiction other than the internal laws of
the State of California to the rights and duties of the parties.
 
Section 14.            Severability.  If any provision of this Agreement or the
application thereof is held to be invalid, void, or unenforceable for any
reason, the remaining provisions not so declared will be construed so as to
comply with the law, and will nevertheless continue in full force and effect
without being impaired in any manner whatsoever.
 
Section 15.             Headings.  The headings in this Agreement are for
reference only and will not affect the interpretation of this Agreement.
 
Section 16.             Indemnification.  In the event of any litigation or any
other legal proceeding, including arbitration, relating to this Agreement,
including, without limitation, any action to interpret or enforce this
Agreement, the prevailing party will be entitled to reasonable attorneys’ fees
and costs of incurred in connection with any such proceeding.
 
Section 17.            Intent to be Binding.  This Agreement may be executed in
any number of counterparts and by facsimile, and each counterpart and/or
facsimile constitutes an original instrument, but all such separate counterparts
and/or facsimiles constitute one and the same agreement.  Neither party to this
Agreement will seek to have any term, provision, covenant, or restriction of
this Agreement be held invalid.
 
Section 18.            Waiver.  The failure of a party to insist upon strict
adherence to any obligation of this Agreement shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.  Any waiver of any provision of
this Agreement must be in a written instrument signed and delivered by the party
waiving the provision.
 
Section 19.             Entire Agreement.  This Agreement supersedes all prior
agreements, whether written or oral, between the parties with respect to its
subject matter (including, without limitation, the Employment Agreement, any
letter of intent, draft agreement, conceptual agreement, or e-mail
communication), and constitutes a complete and exclusive statement of the terms
of the agreement between the parties with respect to its subject matter.  This
Agreement may not be amended, supplemented, or otherwise modified except by a
written agreement executed by the party to be charged with the amendment.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 20.             Injunctive Relief Damages and
Forfeiture.  Notwithstanding anything to the contrary in this Agreement, due to
the nature of Seshadri’s prior positions with the Company, and with full
realization that a violation of this Agreement will cause the Company immediate
and irreparable injury and damage which is not readily measurable, and to
protect the Company’s interests, Seshadri understands and agrees that, in
addition to instituting legal proceedings to recover damages resulting from a
breach of this Agreement, the Company may seek to enforce this Agreement with an
action for injunctive relief to cease or prevent any actual or threatened
violation of this Agreement by Seshadri.  Similarly, the Company agrees that
Seshadri may seek to enforce this Agreement with any action for injunctive
relief to cease or prevent any actual or threatened violation of this Agreement
by the Company.
 
[REMAINER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
authorized representative, and Seshadri has signed this Agreement in his
individual capacity, effective as of the date first written above.
 
This is a Release.  Read Before Signing.
 
LIMITED RIGHT TO REVOKE
 
Seshadri may revoke this Agreement at any time within seven days following his
execution of the Agreement.  Such revocation must be provided in writing and
received during the seven day revocation period.  To be effective, the
revocation must be received by the following:
 
General Counsel
LiveDeal, Inc.
With a copy (which shall not constitute notice) to:
Dmahoney@swlaw.com


Each party understands that this Agreement will not become effective or
enforceable until the foregoing revocation period has elapsed with no revocation
by Seshadri.



   
LIVEDEAL, INC.
                 
/s/ Rajeev Seshadri
 
/s/ Richard Sommer
 
RAJEEV SESHADRI, an individual
 
By: Richard Sommer
     
Its: Chief Executive Officer
 





 
 
9

--------------------------------------------------------------------------------

 